Citation Nr: 9935301	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 23, 1993, rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other determinations, 
denied service connection for a back disability.  The veteran 
testified at a hearing at the RO on October 6, 1993, in 
connection with his appeal.  He later requested and was 
scheduled for a hearing before the Board but canceled his 
request.  The Board remanded the case to the RO on 
October 29, 1997, in order to obtain additional medical 
information from A. D. Angeletti, M.D., to be followed by 
readjudication of the claim.  The RO obtained the information 
requested, and scheduled two VA examinations of the veteran, 
which were performed in August 1998 and December 1998.  The 
case has been returned to the Board for further review on 
appeal.  


FINDINGS OF FACT

1.  A back disorder was not documented during the veteran's 
period of active military service.  

2.  The chronic low back disorder first documented many years 
after service is not shown to have been manifest during 
service or to be related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303(d) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records, including the reports 
of examinations performed at entrance and at separation, 
contain no reference to complaints or findings of a low back 
disorder.  

The veteran filed his original claim for VA disability 
benefits in February 1951, therein requesting service 
connection for a number of claimed disabilities that did not 
include a back disorder.  A VA physical examination was 
performed in June 1951 in connection with that claim.  There 
were no complaints or findings relating to the back.  In an 
attachment to the report the examiner stated specifically 
that the veteran did not complain of backaches.  

VA medical records show that in July 1992 the veteran 
complained of low back pain of 10 years' duration for which 
he had received chiropractic care.  The pain had become 
progressive in the last year.  The diagnosis was facet 
arthropathy at L5 - S1 bilaterally.  The veteran underwent an 
orthopedic examination in January 1993, primarily to evaluate 
the right arm and right ankle.  It was also noted that he had 
been complaining of low back pain for the last three months 
and that he brought with him an MRI which showed "osteophytes 
at L3-4 nerve impingement."  Straight leg raising was 
negative to 120 degrees.  

In a statement dated in August 1992, G. Rombough, M.D., 
related that the veteran had pain in his back which went into 
the groin and the anterior surface of the right leg and got 
worse on coughing.  Examination showed moderate restriction 
of lumbar spine motion.  Straight leg raising was negative.  
X-rays of the lumbar spine showed degenerative disc disease 
with spur formation.  The clinical impression was lumbar disc 
disease.  An MRI scan performed in November 1992 showed 
moderate to severe multilevel degenerative disc disease, the 
greatest at L3-4 and L4-5, resulting in early spinal 
stenosis.  An MRI of the sacrum was unremarkable.  

In a statement dated on January 12, 1993, A. D. Angeletti, 
M.D., stated that the veteran was under his care for severe 
degenerative disc disease of the lumbar spine and 
osteoarthritis secondary to trauma sustained during World 
War II.  

At a hearing held at the RO on October 6, 1993, the veteran 
testified that during service he was thrown off of a tank 
while in training and was hospitalized for 10 days for blood 
in the urine.  He stated that he had trouble with his back 
after the incident but was treated only for the blood in the 
urine.  He related that later in service he received injuries 
in an automobile accident when the cycle struck a culvert at 
about 50 miles per hour, flipped over, and catapulted him 
into the air, causing head and eye injuries.  He claimed that 
no treatment had been given for his back at that time because 
doctors were more concerned with the other injuries.  He 
testified that he had intermittent pain in the back after 
service and first saw a chiropractor about 5 or 6 years after 
separation and received 5 or 6 alignments.  He expressed the 
belief that his post service back problems were related to 
the injuries received during service.  He described a combat-
related injury which occurred when he dove into a tank track 
when the enemy opened fire while he was helping to build a 
road.  

Following the Board remand, the RO mailed a letter to Dr. 
Angeletti requesting copies of the veteran's records.  In 
reply, Dr. Angeletti furnished copies of office records 
containing entries for the period from November 1992 to 
March 1993 referring to complaints of pain in the veteran's 
right hip and low back.  A January 12, 1993, entry reported 
that the veteran "has had pain since Army injury in 1943 in 
WW II."  It further indicated that the veteran was under his 
care for severe degenerative disc disease of the lumbar spine 
and osteoarthritis secondary to trauma sustained during World 
War II.  Duplicate copies of an August 1992 report from Dr. 
Rombough and the results of November 1992 MRI scans were 
attached.  On a photocopy of page four of the Board's remand, 
the physician provided handwritten annotations responding to 
inquiries posed by the Board.  He indicated that he had not 
reviewed the veteran's service medical records before 
rendering his diagnosis of severe degenerative disc disease 
and osteoarthritis secondary to the World War II trauma.  The 
inscriptions referred to the medical record of January 12, 
1993, as providing the history reported by the veteran 
regarding the back condition and as the basis for the 
diagnosis.  

In a later statement dated in April 1998, Dr. Angeletti 
stated the following:  

Having reviewed [the veteran's] service 
medical records regarding his accidents 
of October 1941, June 1943 and July 1944, 
it is my professional opinion that his 
current back problems, more likely than 
not, were caused by the veteran's 
traumatic injuries during WW II.  

The veteran underwent a VA orthopedic examination in 
August 1998.  The examiner related that during service the 
veteran had had multiple back injuries which had caused him 
extreme pain.  The veteran described himself as a very 
patriotic individual during service who did not feel that he 
could take time off and complain so he simply went on with 
his duties as best he could.  The veteran stated that he was 
currently having a direct continuation of the discomfort he 
had had in service.  He claimed that after service he had had 
pain in the back but that with a family to support he once 
again continued onward and the pain had gradually grown more 
severe.  On examination the diagnosis was degenerative joint 
disease of the lumbosacral spine.  The examiner expressed the 
opinion that the veteran's current back disorder was not a 
direct result of his military service.  

A further VA orthopedic examination was performed in 
December 1998.  The veteran stated that he had had severe low 
back pain in 1993 and had had intermittent low back pain 
occurring about every five years since the time period of 
about 1948 to 1950, when he first developed low back pain 
after leaving service.  He described his three injuries in 
service and indicated that his back had not bothered him 
after the motorcycle accident.  The examination report 
contains the following comments under the heading "appraisal 
(diagnoses)":  

He had low back pain starting he says 
between 1948 and 1950 after leaving the 
service after several episodes of low 
back pain while in the service (these 
episodes of low back pain are not 
confirmed by my review of his service 
record; however, he says he did not 
report this to the medics).  I do not 
relate his current low back pain to any 
injury which occurred to him in the 
service as his back did not start 
bothering him for 3-5 years after leaving 
the service.  Then when it did bother him 
it did not bother him very much.  For 
instance, his back hurt he told me in the 
1960's when he was laying a stone and 
cement wall in front of his house for his 
wife.  It is my opinion that no one with 
a bad back would attempt to lay a stone 
wall.  Thus, I feel his back was 
essentially normal except for some short 
bursts of low back pain, which were then 
completely resolved.  


II.  Analysis

The veteran's claim for service connection for a back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998) in that it is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Once a claimant has met the initial burden of 
submitting evidence sufficient to establish a well-grounded 
claim, the VA has a duty under § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  See 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom Epps v. West, 118 s. CT. 2348 (1998).  The Board and 
the RO have made every reasonable effort to obtain 
examination and treatment records known to exist and have 
scheduled the veteran for two medical examinations and a 
hearing in connection with his back claim.  The actions taken 
on his behalf are sufficient to satisfy the VA obligation 
under § 5107.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including osteoarthritis, are presumed 
by law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The United States Court of Veterans Appeals United States 
Court of Veterans Appeals (redesignated on March 1, 1999, as 
the United States Court of Appeals for Veterans Claims) 
(Court) has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet.App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992).  

None of the three incidents reported by the veteran as 
traumatic events that may have constituted the original cause 
of back pathology is shown by the official record to have 
involved trauma to the back.  Service medical records do 
contain references to a fall from a tank and to the multiple 
injuries resulting from a motorcycle accident on July 9, 
1943, but no involvement of the back was noted.  The veteran 
himself concedes that he did not receive medical attention 
for his back on these occasions.  There is no reference at 
all in service records to the incident involving a dive into 
a tank track to avoid enemy gunfire.  However, since the 
veteran is a combat veteran and the incident is alleged to 
have occurred during combat, he is entitled to the benefit of 
certain provisions of the statute and regulations and a 
number of court decisions in documenting this incident.  For 
combat veterans alleging a combat-related disability, 
38 U.S.C.A. § 1154(b) relaxes the evidentiary requirements by 
allowing the use of lay evidence to establish service 
incurrence of a disability--that is, what occurred in 
service--both as to the evidence that a claimant must submit 
in order to make the claim well grounded and as to the 
evidence necessary for service connection to be awarded when 
the claim is reviewed on the merits.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.304(d) (1999); see 
also Collette v. Brown, 82 F. 2d 389, 392-93 (Fed. Cir. 
1996); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 78 F. 3d 604 
(Fed. Cir. 1996).  

Once it is established that a disease or injury existed in 
service, a nexus between such disease or injury and current 
disability must be established.  Thus, postservice pathology 
resulting from the dive into a tank track, the occurrence of 
which is conceded by virtue of the veteran's status as a 
combat veteran, must nevertheless be shown.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
The provisions of § 1154(b) and the cases construing it 
assist combat veterans only in establishing the occurrence of 
an injury or disease in service; they do not relieve him of 
the obligation to present evidence of a nexus between such 
disease or injury and post service disability.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Turpen v. Gober, 
10 Vet. App. 536, 539 (1997); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  On the question of nexus to service, 
competent medical evidence is generally required.  See 
Caluza, Id.; Brock v. Brown, 10 Vet. App. 155, 162.  

The veteran claims to have experienced back pain on various 
intermittent occasions throughout the entire period since 
service, but the record contains no evidence of back 
pathology that is contemporaneous with the claimed occurrence 
of such pathology.  The veteran claims to have been treated 
by a chiropractor a few years after separation but that 
treatment is undocumented; chiropractor is now deceased.  In 
the absence of that evidence, in assessing the veteran's 
current historical accounts of the history of his disability, 
it is relevant to note that the veteran's original claim for 
VA benefits, filed in February 1951, listed numerous 
disorders as related to service but did not include a claim 
for a back disability.  The veteran's silence regarding back 
symptoms on that occasion weighs against uncritical 
acceptance of his current descriptions of back problems now 
that a substantial back disability is present and 
compensation is being sought.  The Court has indicated that 
the absence of medical evidence for many years after service, 
and a veteran's failure to account for its absence have 
probative value which operates against a finding that the 
disorder has existed since service.  See Mense v. Derwinski, 
1 Vet. App. 354 (1991).  The medical records pertaining to 
examination and treatment many years after service contained 
many historical accounts concerning the origins of the 
disorder but such histories are based on information related 
by the veteran long after service.  A bare transcription of a 
lay history provided by a claimant does not constitute 
competent evidence to support the claim and is not 
transformed into such by the mere fact that the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Neither the post service 
examination and treatment records nor the veteran's own 
statements regarding the history of his disorder are 
sufficient to satisfy the nexus requirement.  

Notwithstanding the lack of competent evidence of continuity 
of symptomatology between the current disability and service, 
a grant of service connection is still possible if the record 
as a whole is found to demonstrate a medical relationship 
between the in-service events and current disability, such as 
to satisfy the nexus requirement.  See 38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 503 (1992); Douglas 
v. Principi, 2 Vet. App. 103 (1992); Godfrey v. Derwinski, 
2 Vet. App. 352 (1992); Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  

The evidence submitted by the veteran to establish a nexus 
between inservice back trauma and current disability consists 
of two statements of medical opinion by his private 
physician, Dr. Angeletti.  The weight to be attached to these 
opinions may properly be determined by the Board in 
adjudicating the appeal.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The fact that Dr. Angeletti is evidently 
the veteran's treating physician does not enhance the value 
of his statements since the Court has specifically rejected 
the so-called "treating physician rule" which gives the 
opinions of treating physicians greater weight in evaluating 
claims made by their patients.  Guerrieri, Id.  The 
credibility of such an opinion may in fact be discounted.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

The opinion offered by Dr. Angeletti is based primarily on 
information received from the veteran rather than actual 
observations.  Although his most recent opinion noted that he 
had reviewed service medical records, such records were 
presumably the same as the ones now before the Board, in 
which case they contain no reference to back trauma 
associated with the other injuries reported in service.  His 
conclusion as to the occurrence of service trauma to the 
back, therefore, is based not on confirmed facts but on 
information received from the veteran that has not been 
corroborated.  The fact of service incurrence of an injury in 
the third of the three claimed incidents -- i.e., the dive 
into the tank track -- is presumed by virtue of the veteran's 
combat-veteran status, but Dr. Angeletti's finding of a nexus 
between that incident and current disability is lacking in 
probative weight since he did not examine or treat the 
veteran until many years after the veteran's service and the 
information regarding the status of the back before Dr. 
Angeletti was retained is likewise uncorroborated.  Even if 
the existence of intermittent postservice pain were conceded, 
evidence that the disorder causing such pain was of traumatic 
origin and that it was the incident in service that caused 
the disorder would still be required.  Dr. Angeletti offers 
bare conclusions without providing any explanation of how 
such conclusions are supported by documented facts.  An 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Service connection may not be predicated on a resort 
to speculation or remote possibility.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Aside from the written statements of Dr. Angeletti, the only 
evidence purporting to link the post service back disability 
to trauma in service consists of the veteran's own 
statements.  Such statements are not probative evidence since 
the veteran, as a layman, lacks the medical competence to 
proffer an opinion as to the cause of his disability.  
Although he is competent to provide testimony regarding the 
existence of symptoms or other such matters to which he might 
properly be an eyewitness, he is not competent to interpret 
such evidence in a manner requiring specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
Court has stated that "[l]ay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board."  
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991).  

The evidence against the claim consists of two opinions 
offered by two VA physicians who have examined the veteran 
and reviewed the record in connection with the present appeal 
and who have both concluded that the current disability is 
not related to service.  Although Dr. Angeletti states that 
he examined service medical records, it cannot be determined 
whether he had access to any post service records; the two VA 
physicians, by contrast, had the benefit of the complete 
file.  Both examiners recounted a detailed history of the 
injuries reported during service and of the post service 
history as presented in recent years by the veteran.  The 
fact that both physicians opted to take a conservative 
approach to drawing conclusions from the evidence and in so 
doing declined to find a connection to service that was not 
supported by recorded clinical data gives their conclusions a 
measure of credibility that is lacking in the opinion of Dr. 
Angeletti.  The two opinions opposing the finding of a nexus 
have greater probative value than the single opinion in favor 
of such a finding.  
Therefore, a preponderance of the evidence of record before 
the Board is against the veteran's claim for service 
connection for a low back disability and the claim must be 
denied.  Since the positive and negative evidence is not in 
relative equipoise, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

ORDER

Service connection for a low back disability is denied.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

